 


110 HRES 772 EH: Recognizing the American Highway Users Alliance on the occasion of its 75th anniversary, and for other purposes.
U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 772 
In the House of Representatives, U. S.,

January 22, 2008
 
RESOLUTION 
Recognizing the American Highway Users Alliance on the occasion of its 75th anniversary, and for other purposes. 
 
 
Whereas in 1932, Alfred P. Sloan, Jr., then president of General Motors Corporation, and other civic leaders had the foresight to found the National Highway Users Conference for the purpose of working for good, all-weather roads in every state;  
Whereas in 1970, the National Highway Users Conference merged with the Automotive Safety Foundation to form the Highway Users Federation for Safety and Mobility, which in 1995 was renamed as the American Highway Users Alliance (known as the Highway Users);  
Whereas since its founding, the Highway Users has been a persistent and outspoken proponent for adequate funding of the Nation’s highway infrastructure and a consistent voice for motorists who use the highways for leisure, family, and business purposes and for those who depend on the Nation’s transportation infrastructure for commercial purposes;  
Whereas the Highway Users has voiced the interests of motorists and businesses on all major national highway and traffic safety legislation over the past 75 years, including the Federal-Aid Highway Act of 1956, which authorized the Interstate Highway System and established the Highway Trust Fund;  
Whereas the Highway Users has been a consistent force for protecting the integrity of the Highway Trust Fund and State highway trust funds;  
Whereas research conducted by the Highway Users has documented the promise and potential of modern United States highways in improving safety, facilitating emergency evacuations, and growing the national economy; and  
Whereas the Highway Users has been a strong advocate in favor of strengthening the national highway network by promoting a strong Federal role in mobility and safety and by advocating policies that benefit highway users: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the American Highway Users Alliance on the occasion of its 75th anniversary;  
(2)commends the many achievements of the American Highway Users Alliance; and  
(3)encourages the American Highway Users Alliance to continue its tradition of excellence in service to motorists and the transportation industry.  
 
Lorraine C. Miller,Clerk.
